Citation Nr: 1749454	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  10-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, denied service connection for bilateral hearing loss.

In April 2013, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In August 2014, October 2015, and March 2016, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's bilateral hearing loss did not have its onset in service, did not manifest to a compensable degree within a year of separation from service, and was not otherwise caused by or related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for bilateral hearing loss have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in July 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in November 2007 and July 2015, with addendum opinions rendered in December 2015 and June 2017.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, sensorineural hearing loss is a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply. Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss.  Specifically, he states that his hearing loss began during service and is related to noise exposure in Vietnam.  The Board notes that given the Veteran's Military Occupational Specialty (MOS) and combat service, in-service noise exposure has been conceded.  

The Veteran had an in-service audiological evaluation during an entrance examination in August 1968, at which time auditory thresholds were recorded. However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.

In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:




HERTZ



500
1000
2000
3000
4000
add
15
10
10
10
5

Therefore, on the Veteran's authorized enlistment audiological evaluation in August 1968, pure tone thresholds, in decibels, are as follows, with converted standards in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
0 (10)
5 (15)
X
5 (10)
LEFT
15 (30)
10 (20)
0 (10)
X
10 (15)


On a second audiological examination noted on the induction examination in September 1968, pure tone thresholds are as follows, with converted standards in parentheses:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
X
-10 (-5)
LEFT
-5 (10)
-10 (0)
-10 (0)
X
-5 (0)

The Veteran denied hearing loss on the entrance examination, and the examiner did not objectively report that the Veteran had hearing loss. 

While higher threshold levels were indicated at 500 Hertz bilaterally and may be indicative of some degree of hearing impairment, the degree of hearing loss does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385.  Therefore, the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. § 1111.  McKinney v. McDonald, 28 Vet. App. 15 (2016).

After December 31, 1970, the Board assumes that the ISO-ANSI standard was used.  Therefore, on the Veteran's July 1971 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
0
LEFT
0
0
0
X
0

The Veteran's ears were found to be normal and no hearing loss was noted on the examination.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for bilateral hearing loss.  

In May 1980, the Veteran reported that he was working as a sheriff's deputy.  Post-service medical records reflect that in February 1988, the Veteran was found to have hearing loss in his right ear from noise exposure, but was noted to wear ear protection.  The Veteran was also treated for a sebaceous cyst in his right ear in February 1988.  In February 2001, the Veteran reported a history of noise exposure to rocket and mortar explosions in service, and then to power tools.  It was noted that the Veteran worked as an automobile mechanic from 1970 to 1971, as a hospital orderly from 1971 to 1974, and in law enforcement since 1974.  In March of 2007, it was noted that the Veteran described a history of noise exposure in the military and in his civilian occupation and recreationally.  

Despite the Veteran's credible reports of noise exposure during service, the evidence of record weighs against a finding that any hearing loss disability was present during his active service, or within a year of his separation from active service. 

While sensorineural hearing loss is considered a "chronic" disease under 38 C.F.R. § 3.309(a), service connection based upon the presence of a chronic condition and continuity of symptomatology is not warranted in the Veteran's claim.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  The evidence weighs against a finding that a hearing loss disability was present during his active service.  The Veteran's medical treatment records during service do not reflect the presence of a hearing loss disability at that time.  Further, the medical evidence of record does not reflect the presence of a hearing disability until many years after separation from service. 

To the extent that the Veteran has provided the opinion that his hearing loss was present during service, the Board finds that the Veteran is not competent to provide a diagnosis of a hearing loss disability for VA purposes.  The Veteran is competent to report observable symptoms, such as reduced hearing acuity, see Layno, 6 Vet. App. 465; however, he is not competent to diagnose hearing loss according to VA regulations.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  See Jandreau, 492 F.3d at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, the diagnosis of a hearing disability for VA purposes is based on objective audiometric testing and is not simply determined based on mere personal observation by a layperson.  38 C.F.R. § 3.385.  Thus, the question of whether the Veteran has a hearing disability for VA purposes does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of audiology, including audiometric testing.  Here, none of the competent evidence of record indicates the presence of a hearing loss disability at least until 1988, years after the Veteran separated from active service.  In light of the above, the Board finds that the Veteran has not continuously experienced a hearing loss disability since service, or within a year of separation from service. 

Thus, while sensorineural hearing loss has been diagnosed post-service, it is necessary to establish a link between any current hearing loss and his in-service noise exposure.  In Hensley, the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that: [W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  5 Vet. App. at 159-160.

Unfortunately, the competent evidence of record also does not support that the Veteran's current bilateral hearing loss is causally related to his active service.

The Veteran was afforded a VA examination in November 2007.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
65
80
LEFT
25
35
25
55
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 in the left ear.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

The examiner noted that the Veteran claimed he had in-service noise exposure from vehicle engines, welding, rock crushing equipment, and incoming mortars, post-service occupational noise exposure from annual weapons qualifications as a police office for twenty-two years, and recreational noise exposure from frequent use of firearms including competitive shooting for approximately four years.  However, the examiner noted that the Veteran's separation audiogram was within normal limits and opined that the Veteran's hearing loss was less likely as not incurred during military service.  

The Veteran was afforded a VA examination in July 2015.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
55
75
100
LEFT
40
40
55
70
75

Speech audiometry revealed speech recognition ability of 74 percent in the right ear and of 68 in the left ear.  The examiner noted a diagnosis of bilateral sensorineural hearing loss.  

With regards to the Veteran's right ear, the examiner found that there was not a permanent positive threshold shift in the right ear between 500 and 600 Hz and that the Veteran's right ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner found that the Veteran's hearing was within normal limits bilaterally at enlistment to and separation from military service.  Furthermore, a comparison of the enlistment and separation examinations found no significant decline in the Veteran's hearing.  The Veteran's audiograms documented that there was no hearing loss incurred in military service, and thus the Veteran's hearing loss could not logistically be attributed to military noise exposure.  The examiner cited to a Institute of Medicine large-scale study mandated by Congress, which found that there was insufficient scientific basis for delayed or late onset noise-induced hearing loss, noting that in cases where entrance and separation audiograms were normal, there was insufficient scientific basis for concluding that hearing loss that develops years later is causally related to military service.  

In October 2015, the Board remanded the claim for an addendum opinion, in which a history was taken from the Veteran regarding the onset of his hearing loss and considered the Veteran's lay statements that his hearing loss first manifested in service and has continued since the present.

In December 2015, the VA examiner provided an addendum opinion.  The examiner noted that the Veteran's history of military exposure was documented and conceded.  The examiner explained, however, that noise exposure does not equate to hearing loss or acoustic trauma.  The examiner found that the Veteran's lay assertions were refuted by the objective evidence, i.e., the audiogram that his hearing was within normal limits at his separation from military service.  Therefore, the examiner opined that the Veteran's hearing loss did not begin during his military service, as shown by the objective evidence of hearing within normal limits on his separation audiogram.  Given that the Veteran's hearing was documented as within normal limits at separation, the Veteran's hearing loss began after the Veteran left military service.  With regards to whether the Veteran's hearing loss was related to any incident of service, to include noise exposure, or began within one year after discharge from active service, the examiner again cited to the Institute of Medicine's large-scale study finding that there was insufficient scientific basis for delayed or late onset noise-induced hearing loss, noting that in cases where entrance and separation audiograms were normal, there was insufficient scientific basis for concluding that hearing loss that develops years later is causally related to military service.  The examiner did note that the Veteran's hearing loss was consistent with noise-induced hearing loss, but found that the Veteran' had a twenty-two year history of civilian occupational noise exposure in law enforcement and recreational noise exposure from the extensive use of firearms including competitive shooting.  Given the evidence, the Veteran's hearing loss was likely due to civilian occupational and recreational noise exposure. 

In March 2016, the Board remanded the claim for an addendum opinion, as it was found that additional records concerning the Veteran's hearing loss may have existed.

After these additional records were located, the VA examiner provided an addendum opinion in May 2017.  The examiner reviewed the additional medical records from 1988 and 2001, and concluded that the additional records did not offer any information that would alter his opinion and that his opinion remained unchanged. 

The Board finds that the July 2015 VA examiner's opinion is persuasive.  The opinion is informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical literature.  The examiner's opinion reflects clear and unequivocal conclusions regarding the relationship between the Veteran's in-service noise exposure, his in-service audiograms, his noise-induced hearing loss, and his post-service occupational and recreational noise exposure.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information.  The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis or nexus regarding his current hearing loss disability and whether his current disability is related to his in-service noise exposure; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the objective medical evidence of record and the opinions expressed concerning the relationship between the Veteran's current hearing disability and his in-service noise exposure as expressed in the above compensation examination medical opinions.

While the Board is sympathetic to the Veteran's claim and concedes that the Veteran was exposed to acoustic trauma during his service, the weight of the evidence indicates that this exposure did not result in his current hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  See 38 C.F.R. § 3.102; Gilbert, at 54.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


